UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF ALABAMA

In Re: )

DARYL DUPREE )
) CASE NO. 21-80394
)

Debtor(s)
NOTICE OF APPEARANCE

Now Comes, Leonard N. Math, and files this Notice of Appearance in the above styled action on
behalf of THE HEALTH CARE AUTHORITY FOR BAPTIST HEALTH, An Affiliateof UAB HEALTH
SYSTEM and requests that further notices in this case on behalf of said creditor be sent to him as counsel of

record.
/s/ Leonard N. Math

OF COUNSEL:

Leonard N. Math

Chambless Math # Carr, P.C.

P.O. Box 230759

Montgomery, Alabama 36123-0759
(334) 272-2230
lmath(@chambless-math.com

CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing instrument was served on all attorneys of record
as set forth below on this _17'4 day of _ June, 2021.

X by electronic service

SABRINA L. MCKINNEY
CHAPTER 13 TRUSTEE

PO BOX 173

MONTGOMERY AL 36101-0173
trustees_office@chi3mdal.com

PAUL D. ESCO

ATTORNEY AT LAW, LLC
2800 ZELDA ROAD; STE 200-7
MONTGOMERY AL 36106
paul.esco@aol.com

/s/ Leonard N. Math

 
